


Exhibit 10.3

 

EXECUTION VERSION

 

 SECOND AMENDMENT TO CREDIT AGREEMENT

 

This Second Amendment to Credit Agreement (this “Second Amendment”) is made as
of this 11th day of May, 2012 by and among A123 SYSTEMS, INC., a Delaware
corporation (“A123”) and A123 SECURITIES CORPORATION, a Massachusetts
corporation (“A123 Securities”, and together with A123, individually and
collectively, jointly and severally, the “Borrowers” and each a “Borrower”), the
several banks and other financial institutions or entities from time to time
parties to the Credit Agreement (as defined herein) (each a “Lender” and,
collectively, the “Lenders”), SILICON VALLEY BANK (“SVB”), a California
corporation, as the Issuing Lender, and SVB, as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers, the Lenders and the Administrative Agent are party to
that certain Credit Agreement dated as of September 30, 2011, as amended by a
certain First Amendment to Credit Agreement dated as of March 6, 2012 (as
further amended, modified, supplemented or restated and in effect from time to
time, the “Credit Agreement”); and

 

WHEREAS, the Borrowers, the Lenders and the Administrative Agent have agreed to
modify and amend certain terms and conditions of the Credit Agreement, subject
to the terms and conditions contained herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Administrative Agent, the Lenders and the
Borrowers agree as follows:

 

1.             Capitalized Terms.  All capitalized terms used herein and not
otherwise defined shall have the same meaning herein as in the Credit Agreement.

 

2.             Amendment to Recitals of the Credit Agreement.  The third
“Whereas” paragraph of the Credit Agreement is hereby amended and restated in
its entirety as follows:

 

“WHEREAS, the Lenders have agreed to extend a loan facility to the Borrowers,
upon the terms and conditions specified in this Agreement, in an aggregate
principal amount of up to Fifteen Million Dollars ($15,000,000), comprised
exclusively of a letter of credit facility in the aggregate availability amount
of up to Fifteen Million Dollars ($15,000,000) (as a sublimit of the loan
facility), subject to the terms herein; and”

 

3.             Termination of Commitment to Make Revolving Loans.              
Notwithstanding anything to the contrary contained in the Credit Agreement, the
Borrowers acknowledge and agree that:

 

(a)                                  The Revolving Facility is hereby, and shall
be irrevocably terminated with respect to Commitments to make Revolving Loans;

 

--------------------------------------------------------------------------------


 

(b)                                 The Borrowers may not borrow under the
Revolving Commitments at any time after the Second Amendment Effective Date
during the remainder of the Revolving Commitment Period;

 

(c)                                  The Borrowers shall not submit any further
Notice of Borrowing to the Administrative Agent; and

 

(d)                                 From and after the Second Amendment
Effective Date, the only available extension of credit under the Revolving
Commitment shall be Letters of Credit issued under the L/C Commitment.  Requests
for the issuance of a Letter of Credit shall be made in accordance with
Section 3 of the Credit Agreement.

 

4.             Deletion of Certain Provisions in the Credit Agreement.  The
following provisions are hereby deleted from the Credit Agreement:

 

(a)                                  The following definitions in the Credit
Agreement are hereby deleted: Additional Revolving Commitment Lender, Borrowing
Base, Consolidated Tangible Net Worth, Consolidated Liquidity Ratio, Eligible
Accounts, Eligible Foreign Accounts, Eligible Inventory, Overadvance, Reserves,
Revolving Commitment Increase, Revolving Commitment Increase Effective Date,
Refunded Swingline Loans, Swingline Commitment, Swingline Lender, Swingline Loan
Note, Swingline Loans, and Swingline Participation Amount.

 

(b)                                 The provisions of the following Sections of
the Credit Agreement are hereby deleted: 2.3, 2.4, 2.5, 2.6, 2.9, 2.10, 2.11,
2.24, 3.11, and 4.25, 5.2(c), and the following is inserted in their place in
each instance: “[Reserved]”.

 

5.             Amendments to Section 1.1 (Defined Terms) of the Credit
Agreement.  Section 1.1 of the Credit Agreement is hereby amended as follows:

 

(a)                                  The definition of “L/C Commitment” is
hereby amended and restated in its entirety as follows:

 

““L/C Commitment”: as to any L/C Lender, the obligation of such L/C Lender, if
any, to purchase an undivided interest in the Issuing Lenders’ obligations and
rights under and in respect of each Letter of Credit (including to make payments
with respect to draws made under any Letter of Credit pursuant to
Section 3.5(b)) in an aggregate principal amount not to exceed the amount set
forth under the heading “L/C Commitment” opposite such L/C Lender’s name on
Schedule 1.1A or in the Assignment and Assumption pursuant to which such L/C
Lender becomes a party hereto, as the same may be changed from time to time
pursuant to the terms hereof. The L/C Commitment is a sublimit of the Revolving
Commitment and the aggregate L/C Commitment shall not exceed Fifteen Million
Dollars ($15,000,000) at any time.”

 

2

--------------------------------------------------------------------------------


 

(b)                                 The definition of “Liquidity” is hereby
amended and restated in its entirety as follows:

 

““Liquidity”: at any time, the aggregate amount of Qualified Cash held at such
time by the Borrowers.”

 

(c)                                  The definition of “Liquidity Event” is
hereby amended by deleting the figure “$75,000,000” contained therein, and
substituting the figure “$60,000,000” in its place.

 

(d)                                 The definition of “Revolving Commitments” is
hereby amended and restated in its entirety as follows:

 

“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to issue Letters of Credit in an aggregate principal amount not to exceed the
amount set forth under the heading “Revolving Commitment” opposite such Lender’s
name on Schedule 1.1A or in the Assignment and Assumption pursuant to which such
Lender became a party hereto, as the same may be changed from time to time
pursuant to the terms hereof (including in connection with assignments permitted
hereunder).  The L/C Commitment is a sublimit of the Total Revolving
Commitments.

 

(e)                                  The definition of “Total L/C Commitments”
is hereby amended and restated in its entirety as follows:

 

““Total L/C Commitments”: at any time, the sum of all L/C Commitments at such
time, as the same may be reduced from time to time pursuant to Section 2.8 or
3.5(b).  The amount of the Total L/C Commitments on the Second Amendment
Effective Date is Fifteen Million Dollars ($15,000,000).”

 

(f)                                    The definition of “Total Revolving
Commitments” is hereby amended and restated in its entirety as follows:

 

““Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect. The L/C Commitment is a sublimit of the
Total Revolving Commitments.”

 

(g)                                 The definition of “Second Amendment
Effective Date” is hereby inserted in its appropriate alphabetical order as
follows:

 

““Second Amendment Effective Date”: is May    , 2012”

 

6.             Amendments to Section 2.2(a) (Amount and Terms of Commitments) of
the Credit Agreement.  Section 2.2(a) is hereby amended and restated in its
entirety as follows:

 

(a)           Subject to the terms and conditions hereof, the Issuing Lender
agrees to issue

 

3

--------------------------------------------------------------------------------


 

Letters of Credit in accordance with Section 3.

 

7.             Amendment to Section 3.10(a) (Cash Collateral) of the Credit
Agreement.  Section 3.10 of the Credit Agreement is hereby amended and restated
in its entirety as follows:

 

“(a)         Certain Credit Support Events.  Upon (i) the Second Amendment
Effective Date, with respect to all outstanding Letters of Credit and L/C
Exposure outstanding as of that date, and (ii) the date of submission by the
Borrowers of any Application for the issuance of a Letter of Credit in
accordance with Section 3.2 above, with respect to Letters of Credit to be
issued after that date, and as a condition precedent to the issuance of any
additional Letters of Credit, the Borrowers shall Cash Collateralize the then
effective amount of all L/C Exposure, including the amount of any L/C Exposure
related to the Letters of Credit included in the Application.  Immediately upon
the Issuing Lender honoring any full or partial drawing request under any Letter
of Credit, the Administrative Agent and the Issuing Lender may offset and apply
from the Cash Collateral an amount necessary to satisfy all resulting L/C
Disbursements, Issuing Lender Fees, and all costs, expenses, and other
Obligations incidental thereto.”

 

8.             Amendment to Section 5.2(b) (Transaction Report) of the Credit
Agreement.  Section 5.2(b) of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 

“(b)         [Reserved].”

 

9.             Amendment to Section 6.2(g).  Section 6.2(g) is hereby amended
and restated in its entirety as follows:

 

“(g)         on the Second Amendment Effective Date, and bi-weekly thereafter,
on the last Business Day of each such bi-weekly period, a Liquidity Report,
accompanied by such supporting detail and documentation as shall be requested by
the Administrative Agent in its reasonable discretion, including, without
limitation, a cash flow report in form and substance acceptable to Bank, in its
reasonably discretion; provided that, upon the occurrence and during the
continuance of any Liquidity Event, such Liquidity Report and cash flow report
shall be delivered weekly, on the last Business Day of each week;”

 

10.           Amendment to Section 6.7.  Section 6.7 is hereby amended and
restated in its entirety as follows:

 

“6.7        Inspection of Property; Books and Records; Discussions.  Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities consistent with past
practice, and (b) permit representatives and independent contractors of the
Administrative Agent, in Administrative Agent’s sole discretion, to visit and
inspect any of its properties and examine and make abstracts from any of its
books and records at any reasonable

 

4

--------------------------------------------------------------------------------


 

time and as often as may reasonably be desired and to discuss the business,
operations, properties and financial and other condition of the Group Members
with officers, directors and employees of the Group Members and with their
independent certified public accountants.”

 

11.           Amendment to Section 6.12(e) of the Credit Agreement. 
Section 6.12(e) of the Credit Agreement is hereby amended and restated in its
entirety as follows:

 

“(e)         At the request of the Administrative Agent, each Loan Party shall
use commercially reasonable efforts to obtain a landlord’s agreement or bailee
letter, as applicable, from the lessor of each leased property or bailee with
respect to any warehouse, processor or converter facility or other location
where Collateral in excess of $500,000 is stored or located, which agreement or
letter shall contain a waiver or subordination of all Liens or claims that the
landlord or bailee may assert against the Collateral at that location, and shall
otherwise be reasonably satisfactory in form and substance to the Administrative
Agent.  After the Closing Date, no real property or warehouse space shall be
leased by any Loan Party and no Inventory shall be shipped to a processor or
converter under arrangements established after the Closing Date, without the
prior written consent of the Administrative Agent (which consent, in the
Administrative Agent’s discretion, may be conditioned upon the exclusion from
the Borrowing Base of Inventory at that location or the establishment of
Reserves acceptable to the Administrative Agent) or unless and until a
reasonably satisfactory landlord agreement or bailee letter, as appropriate,
shall first have been obtained with respect to such location.  Each Loan Party
shall pay and perform its material obligations under all leases and other
agreements with respect to each leased location or public warehouse where any
Collateral is or may be located.”

 

12.           Amendment to Section 7.1 (Financial Condition Covenants) of the
Credit Agreement.  Section 7.1 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

 

“7.1        Financial Condition Covenant.  Consolidated Liquidity.  At any time
during any fiscal month of the Borrowers permit the Borrowers’ Liquidity to be
less than $40,000,000.”

 

13.           Amendments to Schedules of the Credit Agreement. Schedule 1.1A
(Commitments and Aggregate Exposure Percentages) to the Credit Agreement is
hereby deleted in its entirety and replaced by Schedule 1.1A attached hereto as
Exhibit A:

 

14.           Creation of Non-Loan Party Subsidiary.  Borrower has advised
Administrative Agent that A123 has created a wholly-owned Subsidiary, Grid
Storage Holdings LLC, a Delaware limited liability company (“Gridstorage”).  As
of the date hereof, Administrative Agent will not require Gridstorage to become
party to the Collateral Agreement as a guarantor of the Borrower’s Obligations. 
Notwithstanding the forgoing or any other terms of the Credit

 

5

--------------------------------------------------------------------------------


 

Agreement, Borrowers hereby represent, warrant and covenant to the
Administrative Agent and the Lenders that Borrower shall not, without the prior
written consent of the Administrative Agent, (i) incur, create, assume or suffer
to exist any additional Indebtedness or other liabilities or financial
obligations with respect to Gridstorage, (ii) make any additional Investments in
Gridstorage, (iii) transfer any assets to Gridstorage, including, without
limitation, any Intellectual Property; or (iv) permit Gridstorage to conduct,
transact or otherwise engage in, or commit to conduct, transact or otherwise
engage in, any business or operations other than those permitted under the
Credit Agreement or own, lease, manage or otherwise operate any properties or
assets.

 

15.           Consent to Additional Subordinated Indebtedness.  Borrowers have
advised the Administrative Agent that A123 intends to obtain additional
Subordinated Indebtedness in an aggregate amount of up to $50,000,000,
substantially on the terms and conditions previously disclosed to Administrative
Agent in writing (the “2012 Sub Debt Terms”).  The Administrative Agent hereby
consents to the incurrence by A123 of the additional Subordinated Indebtedness
so long as the final terms and conditions of such Subordinated Indebtedness
conform in all material respects to the terms and conditions of the 2012 Sub
Debt Terms.

 

16.           Conditions Precedent to Effectiveness.  This Second Amendment
shall not be effective until each of the following conditions precedent has been
fulfilled prior to or concurrently herewith, each to the satisfaction of the
Administrative Agent (such date, the “Second Amendment Effective Date”):

 

(a)                                  The Administrative Agent shall have
received a counterpart of this Second Amendment and the Disbursement
Authorization Letter signed by each party hereto or written evidence
satisfactory to the Administrative Agent (including by telecopy or other
electronic transmission of a signed signature page) that each party has signed a
counterpart of this Second Amendment and the Disbursement Authorization Letter.

 

(b)                                 The Administrative Agent shall have received
a Liquidity Report, accompanied by such supporting detail and documentation as
shall be requested by the Administrative Agent in its reasonable discretion,
including, without limitation, a cash flow report in form and substance
acceptable to the Administrative Agent, in its reasonable discretion.

 

(c)                                  The Administrative Agent shall have
received a fully executed Secretary’s Certificate from each Borrower, in
substantially the form of Exhibit C attached hereto.

 

(d)                                 All obligations of Borrowers owed to the
Administrative Agent and the Lenders shall be cash-collateralized as may be
required by, and to the satisfaction of, the Administrative Agent.

 

(e)                                  All necessary consents and approvals to
this Second Amendment shall have been obtained.

 

6

--------------------------------------------------------------------------------


 

(f)                                    Updated evidence of insurance from each
Borrower, in form and substance acceptable to the Administrative Agent.

 

(g)                                 After giving effect to this Second
Amendment, no Default or Event of Default shall have occurred and be continuing.

 

(h)                                 After giving effect to this Second
Amendment, the representations and warranties herein and in the Credit Agreement
and the other Loan Documents shall be true and correct in all material respects
on and as of the date hereof, as though made on such date (except to the extent
that such representations and warranties (i) relate solely to an earlier date,
in which case they shall be true and correct as of such date or (ii) are
qualified by materiality in the text thereof, in which case they shall be true
and correct in all respects).

 

(i)                                     The Loan Parties shall have paid all
fees and expenses required to be paid in connection with this Second Amendment
to the Administrative Agent to the extent invoiced on or prior to the Second
Amendment Effective Date.

 

17.           Representations and Warranties. Each Loan Party hereby represents
and warrants to the Administrative Agent and the Lenders as follows:

 

(a)                                  It has all requisite power and authority to
enter into this Second Amendment and to carry out the transactions contemplated
hereby.

 

(b)                                 The execution, delivery, and performance of
this Second Amendment (i) have been duly authorized by all necessary action, and
(ii) do not and will not (A) violate any material Requirement of Law binding on
it or its Subsidiaries, (B) violate any material Contractual Obligation of it or
its Subsidiaries, except to the extent that any such violation could not
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect on Borrowers or their business, (C) result in or require the
creation or imposition of any Lien upon any properties or assets of any Group
Member pursuant to any Requirement of Law or any such Contractual Obligation,
other than Liens created by the Security Documents, or (D) require any approval
of any Group Member’s interestholders or any approval or consent of any Person
under any material Contractual Obligation of any Group Member, other than
consents or approvals that have been obtained or made and that are still in
force and effect and except, in the case of material Contractual Obligations,
for consents or approvals, the failure of which to obtain could not individually
or in the aggregate reasonably be expected to have a Material Adverse Effect on
Borrower or its business.

 

(c)                                  No material authorization or material
approval by, and no notice to or filing with, a Governmental Authority is
required in connection with the due execution, delivery and performance by it of
this Second Amendment, other than authorizations or approvals that have been
obtained or made and that are still in force and effect.

 

7

--------------------------------------------------------------------------------


 

(d)                                 This Second Amendment has been duly executed
and delivered by it and is a legally valid and binding obligation of it,
enforceable against it in accordance with its terms, except as enforcement may
be limited by equitable principles (whether enforcement is sought by proceedings
in equity or law) or by bankruptcy, insolvency, reorganization, moratorium or
similar laws relating to or limiting creditors’ rights generally.

 

(e)                                  No injunction, writ, restraining order, or
other order of any nature prohibiting, directly or indirectly, the consummation
of the transactions contemplated herein has been issued and remains in force by
any Governmental Authority against any Group Member.

 

(f)                                    No Default or Event of Default has
occurred and is continuing as of the date of the effectiveness of this Second
Amendment.

 

(g)                                 The representations and warranties set forth
in this Second Amendment, the Credit Agreement (as amended by this Second
Amendment) and the transactions contemplated hereby and set forth in the other
Loan Documents to which it is a party, are true and correct in all material
respects on and as of the date hereof, as though made on such date (except to
the extent that such representations and warranties (i) relate solely to an
earlier date, in which case they shall be true and correct in all material
respects as of such date or (ii) are qualified by materiality in the text
thereof, in which case they shall be true and correct in all respects).

 

18.           Fees.  In addition and supplemental to any fees that may be due
and payable under the Credit Agreement, Borrower shall pay to Administrative
Agent an amendment fee of Fifty Thousand Dollars ($50,000.00), which fee shall
be due on the date hereof and shall be deemed fully earned as of the date
hereof.  Borrower shall also reimburse Administrative Agent for all reasonable
outstanding legal fees and expenses incurred to date, whether incurred in
connection with this Second Amendment or otherwise under the Loan Documents.

 

19.           Collateral Information Certificate.  Other than as provided in
this Second Amendment, each Loan Party hereby acknowledges, confirms and agrees
the disclosures and information provided to the Administrative Agent in each
Collateral Information Certificate delivered on the Closing Date have not
changed, as of the date hereof.

 

20.           Payment of Costs and Expenses. Borrower shall pay to the
Administrative Agent all costs and all reasonable out-of-pocket expenses in
connection with the preparation, negotiation, execution and delivery of this
Second Amendment and any documents and instruments relating hereto (which costs
include, without limitation, the reasonable fees and expenses of outside counsel
retained by Administrative Agent, in each case, as set forth in Section 10.5 of
the Credit Agreement).

 

21.           Choice of Law.  This Second Amendment and the rights of the
parties hereunder, shall be determined under, governed by, and construed in
accordance with the laws of the State of New York.

 

8

--------------------------------------------------------------------------------


 

22.           Counterpart Execution.  This Second Amendment may be executed in
any number of counterparts, all of which when taken together shall constitute
one and the same instrument, and any of the parties hereto may execute this
Second Amendment by signing any such counterpart.  Delivery of an executed
counterpart of this Second Amendment by telefacsimile or other electronic method
of transmission shall be equally as effective as delivery of an original
executed counterpart of this Second Amendment.  Any party delivering an executed
counterpart of this Second Amendment by telefacsimile or other electronic method
of transmission also shall deliver an original executed counterpart of this
Second Amendment, but the failure to deliver an original executed counterpart
shall not affect the validity, enforceability, and binding effect of this Second
Amendment.

 

23.           Effect on Loan Documents.

 

(a)                                  The Credit Agreement, as amended hereby,
and each of the other Loan Documents shall be and remain in full force and
effect in accordance with their respective terms and hereby are ratified and
confirmed in all respects.  The execution, delivery, and performance of this
Second Amendment shall not operate, except as expressly set forth herein, as a
modification or waiver of any right, power, or remedy of the Administrative
Agent or any Lender under the Credit Agreement or any other Loan Document.  The
consents, modifications and other agreements herein are limited to the specifics
hereof (including facts or occurrences on which the same are based), shall not
apply with respect to any facts or occurrences other than those on which the
same are based, shall not excuse any non-compliance with the Loan Documents, and
shall not operate as a consent or waiver to any matter under the Loan
Documents.  Except for the amendments to the Credit Agreement expressly set
forth herein, the Credit Agreement and other Loan Documents shall remain
unchanged and in full force and effect.  To the extent any terms or provisions
of this Second Amendment conflict with those of the Credit Agreement or other
Loan Documents, the terms and provisions of this Second Amendment shall control.

 

(b)                                 Upon and after the Second Amendment
Effective Date, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “herein”, “hereof” or words of like import referring to the Credit
Agreement, and each reference in the other Loan Documents to “the Credit
Agreement”, “thereunder”, “therein”, “thereof” or words of like import referring
to the Credit Agreement, shall mean and be a reference to the Credit Agreement
as modified and amended hereby.

 

(c)                                  To the extent that any terms and conditions
in any of the Loan Documents shall contradict or be in conflict with any terms
or conditions of the Credit Agreement, after giving effect to this Second
Amendment, such terms and conditions are hereby deemed modified or amended
accordingly to reflect the terms and conditions of the Credit Agreement as
modified or amended hereby.

 

(d)                                 This Second Amendment is a Loan Document.

 

9

--------------------------------------------------------------------------------


 

(e)                                  Unless the context of this Second Amendment
clearly requires otherwise, references to the plural include the singular,
references to the singular include the plural, the terms “includes” and
“including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or”.

 

24.           Entire Agreement.  This Second Amendment, and terms and provisions
hereof, the Credit Agreement and the other Loan Documents constitute the entire
understanding and agreement between the parties hereto with respect to the
subject matter hereof and supersedes any and all prior or contemporaneous
amendments or understandings with respect to the subject matter hereof, whether
express or implied, oral or written.

 

25.           Integration.  This Second Amendment, together with the other Loan
Documents, incorporates all negotiations of the parties hereto with respect to
the subject matter hereof and is the final expression and agreement of the
parties hereto with respect to the subject matter hereof.

 

26.           Reaffirmation of Obligations.  Each Loan Party hereby reaffirms
its obligations under each Loan Document to which it is a party.  Each Loan
Party hereby further ratifies and reaffirms the validity and enforceability of
all of the Liens heretofore granted, pursuant to and in connection with the
Collateral Agreement or any other Loan Document to the Administrative Agent on
behalf and for the benefit of the Lenders and the Issuing Lender, as collateral
security for the obligations under the Loan Documents in accordance with their
respective terms, and acknowledges that all of such Liens, and all collateral
heretofore pledged as security for such obligations, continues to be and remain
collateral for such obligations from and after the date hereof.

 

27.           Ratification.  Each Loan Party hereby restates, ratifies and
reaffirms each and every term and condition set forth in the Credit Agreement
and the Loan Documents effective as of the date hereof and as amended hereby.

 

28.           Severability.  In case any provision in this Second Amendment
shall be invalid, illegal or unenforceable, such provision shall be severable
from the remainder of this Second Amendment and the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Second Amendment by their
respective duly authorized officers.

 

 

 

BORROWERS:

 

 

 

A123 SYSTEMS, INC.

 

as a Borrower

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

A123 SECURITIES CORPORATION

 

as a Borrower

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

ADMINISTRATIVE AGENT and LENDER, constituting all Lenders

 

 

 

SILICON VALLEY BANK

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

[Signature Page to Second Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SCHEDULE 1.1A

 

COMMITMENTS
AND AGGREGATE EXPOSURE PERCENTAGES

 

REVOLVING COMMITMENTS

 

Lender

 

Revolving Commitment
(consisting of solely the L/C
Commitment)

 

Revolving Percentage

 

 

 

 

 

 

 

Silicon Valley Bank

 

$

15,000,000

 

100

%

 

L/C COMMITMENT

 

Lender

 

L/C Commitment

 

L/C Percentage

 

 

 

 

 

 

 

Silicon Valley Bank

 

$

15,000,000

 

100

%

 

--------------------------------------------------------------------------------
